            Case 2:19-cv-05336-TR Document 15 Filed 05/12/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENISE PORRETTA,                             :
     Plaintiff,                              :    CIVIL ACTION
                                             :
       v.                                    :
                                             :
ANDREW SAUL,                                 :     No. 19-5336
    Defendant.                               :

                                ORDER AND JUDGMENT

       AND NOW, on May 12, 2020, upon consideration of Plaintiff Denise Porretta’s Brief in

Support of her Request for Review (doc. 11) the Commissioner’s Response (doc. 12), and

Porretta’s Reply (doc. 13), it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                   BY THE COURT:


                                                   _/s/ Timothy R. Rice_______
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
